ICJ_091_ApplicationGenocideConvention_BIH_SCG_2001-09-10_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A L’APPLICATION
DE LA CONVENTION POUR LA PREVENTION
ET LA REPRESSION DU CRIME DE GENOCIDE

(BOSNIE-HERZEGOVINE c. YOUGOSLAVIE)

ORDONNANCE DU 10 SEPTEMBRE 2001

2001

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING APPLICATION OF
THE CONVENTION ON THE PREVENTION AND
PUNISHMENT OF THE CRIME OF GENOCIDE

(BOSNIA AND HERZEGOVINA v. YUGOSLAVIA)

ORDER OF 10 SEPTEMBER 2001
Mode officiel de citation:

Application de la convention pour la prévention et la répression
du crime de génocide, ordonnance du 10 septembre 2001,
CLL Recueil 2001, p. 572

Official citation:

Application of the Convention on the Prevention and Punislunent
of the Crane of Genocide, Order of 10 September 2001,
LCL. Reports 2001, p. 572

 

N° de vente:
ISSN 0074444; Sales number 827
ISBN 92-1-070927-6

 

 

 
10 SEPTEMBRE 2001
ORDONNANCE

APPLICATION DE LA CONVENTION POUR LA PREVENTION
ET LA REPRESSION DU CRIME DE GENOCIDE

(BOSNIE-HERZEGOVINE c. YOUGOSLAVIE)

APPLICATION OF THE CONVENTION ON THE PREVENTION
AND PUNISHMENT OF THE CRIME OF GENOCIDE

(BOSNIA AND HERZEGOVINA v. YUGOSLAVIA)

10 SEPTEMBER 2001
ORDER
372

oe

INTERNATIONAL COURT OF JUSTICE

YEAR 2001 2001
10 Sepiember
> General List
10 September 2001 No. 91

CASE CONCERNING APPLICATION OF
THE CONVENTION ON THE PREVENTION AND
PUNISHMENT OF THE CRIME OF GENOCIDE

(BOSNIA AND HERZEGOVINA v. YUGOSLAVIA)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court and to
Article 80 of the Rules of Court,

Having regard to the Counter-Memorial filed by Yugoslavia on 22 July
1997, in which it submitted counter-claims,

Having regard to the Order of 17 December 1997, whereby the Court
found that those counter-claims were admissible as such and formed part
of the current proceedings, directed Bosnia and Herzegovina to submit a
Reply and Yugoslavia to submit a Rejoinder relating to the claims of
both Parties, and fixed the time-limits for the filing of those pleadings,

Having regard to the Reply filed by Bosnia and Herzegovina on
23 April 1998 and to the Rejoinder filed by Yugoslavia on 22 February
1999: ‘

Whereas, by a letter dated 20 April 2001 and received in the Registry
on 23 April 2001, the Agent of Yugoslavia informed the Court that his
Government intended to withdraw the counter-claims submitted in its
Counter-Memorial; and whereas the Registrar transmitted a copy of this
letter to the Agent of Bosnia and Herzegovina on 24 April 2001;

Whereas, by a letter dated 12 July 2001 and received in the Registry on
4
APPLICATION OF GENOCIDE CONVENTION {ORDER 10 TX 01) 573

15 August 2001, the Agent of Bosnia and Herzegovina indicated to the
Court that his Government had no objection to the withdrawal by Yugo-
slavia of the counter-claims submitted by it,

Places on record the withdrawal by the Federal Republic of Yugesla-
via of the counter-claims submitted by it in its Counter-Memorial.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this tenth day of September, two thousand
and one, in three copies, one of which will be placed in the archives of the
Court and the others transmitted to the Government of Bosnia and
Herzegovina and the Government of the Federal Republic of Yugoslavia,
respectively.

(Signed) Gilbert GUILLAUME,
President,

(Signed) Philippe Couvreur,
Registrar.
